Citation Nr: 0419509	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  02-03 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for an acquired 
psychiatric disorder to include schizophrenia. 

2.  Entitlement to service connection for an acquired 
psychiatric disorder to include schizophrenia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his parents, et al

ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel
INTRODUCTION

The veteran was a member of the Army National Guard of 
Mississippi from October 1989 to December 1993.  During that 
period, he served on active duty for training from June 1990 
to October 1990 and on active duty from December 1990 to May 
1991.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a June 1994 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The veteran testified at a video teleconference in November 
2003 before the undersigned, who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 38 
U.S.C.A. §§ 7101(c), 7107(c).  A transcript of the hearing 
testimony is now associated with the veteran's file.

The issue of service connection for schizophrenia will be 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  


FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied service 
connection for an acquired psychiatric disorder; after the 
veteran was notified of the decision and of his procedural 
and appellate rights, he did not perfect an appeal of the 
rating decision and the decision, denying the claim became 
final. 

2.  The additional evidence received since the January 1993 
rating decision bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to decide fairly the merits of 
the claim of service connection. 




CONCLUSIONS OF LAW

1.  The rating decision by the RO in January 1993, denying 
service connection for an acquired psychiatric disorder, 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (1993). 

2.  New and material evidence has been presented to reopen 
the claim of service connection for an acquired psychiatric 
disorder to include schizophrenia, and the claim is reopened.  
38 U.S.C.A. §§ 7105(c), 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002), expanded VA's duty to 
notify and duty to assist a claimant in developing the 
information and evidence necessary to substantiate a claim.  
In light of the favorable disposition of the issue of new and 
material evidence to reopen the claim for service connection, 
a discussion of VCAA compliance is not necessary and the 
Board is proceeding on this issue without prejudice to the 
veteran.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History 

In the June 1994 rating decision, the RO determined that new 
and material evidence to reopen the claim of service 
connection for schizophrenia had not been presented.  After 
the veteran was notified of the decision and of his 
procedural and appellate rights, he filed a notice of 
disagreement in July 1994 and a hearing was held before a RO 
Hearing Officer in January 1995.  In April 1995, the RO 
furnished the veteran the statement of the case (SOC).  In 
May 1995, in response to the SOC, the veteran, through 
counsel, submitted a statement, containing the necessary 
information required for a substantive appeal, namely, 
identification of the issue and argument relating to errors 
of fact or law made in the determination being appealed.  The 
RO construed the May 1995 document as a claim to reopen and 
not as a substantive appeal.  

Under 38 C.F.R. § 20.101(d), the Board may address questions, 
including the adequacy of the substantive appeal, pertaining 
to its jurisdictional authority, at any stage in the 
proceeding before it, regardless of whether the RO addressed 
the issue.  In this case, the Board determines that the May 
1995 document constituted a substantive appeal to the June 
1994 rating decision because it was timely filed, it was a 
direct response to the SOC, issued in April 1995, and it 
contained the necessary information required in a properly 
completed substantive appeal, VA Form 1-9, which is the last 
action the veteran needed to take to perfect his appeal. 

For this reason, the Board traces the current appeal to the 
June 1994 rating decision.  As the June 1994 rating decision 
is the earliest rating decision after the finalized rating 
decision of January 1993, and dispenses with procedural due 
process notice as the veteran has not been prejudiced by the 
Board's action in correcting this procedural defect.  

After the June 1994 rating decision, the RO, in a December 
1998 rating decision and subsequent rating decisions, of 
which the veteran was notified, determined that new and 
material evidence had been submitted to reopen the claim.  
Although the RO reopened the claim of service connection, the 
Board still has the jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of how the RO ruled.  38 U.S.C.A. §§ 5108, 7105(c); Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001).

Applicable Law

When a rating decision becomes final, new and material 
evidence is required to reopen the claim that was denied.  
38 U.S.C.A. §§ 5108, 7105(c). 

In determining whether to reopen a rating decision that 
became final, the Board must determine whether the claimant 
has presented new and material evidence.  Since the claim was 
filed before August 29, 2001, when the definition of new and 
material was revised, the definition in effect prior to that 
date applies.  In this case, "new and material" evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The newly presented evidence need not be probative of all the 
elements required to award the claim.  It needs only to be 
probative as to each element that was a specified basis for 
the last disallowance.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) rev'd on other grounds, Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Prior Denial of the Claim

In the January 1993 rating decision, the RO denied service 
connection for a psychiatric disorder on grounds that a 
psychiatric disorder was not shown during service and a 
psychosis was not shown within one year following discharge 
from service.  The veteran did not perfect an appeal of the 
January 1993 rating decision and it became final. 

The evidence of record previously considered by the RO in its 
1993 decision can be summarized as follows. 

The service medical records for the periods of active for 
training and for active duty do not contain any complaint or 
finding of an acquired psychiatric disorder.  After service, 
the veteran was hospitalized in September 1992 and the 
diagnosis was schizophrenia.  On VA examination in November 
1992, the diagnosis was major depression with psychotic 
features.  The veteran's parents gave a history that the 
veteran was abused during service and that the veteran's 
abnormal behavior started shortly after his release from 
active duty.

Current Claim to Reopen

In support of the 1994 application to reopen, the veteran 
submitted a May 1994 report by a private psychiatrist, 
R.M.G., MD, who expressed the opinion that the veteran 
experienced a psychotic break as a result of the stress he 
encountered during his active service during Desert Storm.

At the January 1995 RO hearing, the two guardsmen, who served 
in the veteran's unit, testified that they witnessed a 
dispute between the veteran and a sergeant, who hit the 
veteran in the face, and that the veteran started acting odd 
afterwards.  Additional service medical records, dated in 
February 1991, document blunt trauma to the veteran's face. 

In a December 1998 report, a private psychiatrist, M.B.W., 
MD, expressed the opinion that the veteran sustained a 
traumatic brain injury in service complicating his 
schizophrenic illness. 

In a July 1999 report, after a review of the medical records, 
including the service records, a private psychiatrist, 
S.C.R., MD, expressed the opinion that the veteran started 
manifesting schizophrenic symptoms during his active service 
at Ft. Hood, Texas, in February 1991.

In an August 2000 report of VA psychiatric examination, the 
examiner expressed the opinion that it seemed likely that the 
veteran manifested a schizophrenic prodromal state during the 
period May 1991 to September 1992. 



Analysis 

For purposes of determining new and material evidence, the 
new evidence is presumed credible.  The Board finds that the 
cumulative additional evidence, in the form of the additional 
service medical records and the opinions of Drs. R.M.G., 
M.B.W., and S.C.R., as well as, the VA's examiner, 
establishes a medical link between the veteran's diagnosed 
psychiatric disorder and events which occurred during active 
duty or within one year after the veteran's period of active 
duty, the lack of which was the basis for the prior denial of 
the claim.  As it bears directly and substantially upon the 
specific matter under consideration, and is neither 
cumulative nor redundant, and which in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim, the additional evidence is new and material.  
Accordingly, the claim is reopened.


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for an acquired psychiatric 
disorder to include schizophrenia to this extent only the 
appeal of the issue is granted.


REMAND

The record shows that in June 1993 the Medical Evaluation 
Board referred the veteran's case to the Physical Evaluation 
(PEB) for disposition.  The file does not contain the PEB 
report.  

Also, although the veteran has been examined by VA in 2000, 
the record does not contain sufficient medical evidence that 
accounts for the totality of the circumstances 
contemporaneous with the one-year period following the 
veteran's separation from service.  

In light of the above, the case is REMANDED for the 
following:

1.  Under VCAA's duty to notify, notify 
the veteran of the following evidence, not 
already of record, needed to substantiate 
his claim:  

a.  Medical evidence of 
manifestations of schizophrenia 
during the period from May 1991 to 
May 1992.  If the evidence consists 
of VA records, VA will obtain the VA 
records, the veteran so identifies.  
If the evidence consists of private 
medical records, the veteran can 
submit those records to VA or he can 
authorize VA to obtain the records on 
his behalf.  He can also obtain his 
own medical opinion, addressing the 
issue, and submit that to VA. 

b.  Ask the veteran to provide any 
evidence in his possession, not 
previously submitted, that pertains 
to the claim. 

2.  Request from the proper custodian, 
the Physical Evaluation (PEB) report, 
following the June 1993 Medical 
Evaluation Board.  At the time, the 
veteran's unit was:  

Service Battery, 2nd Battalion  
114th Field Artillery, 155th Armored 
Brigade 
Post Office Box 606
Kosciusko, Mississippi 39090-0606 



Department of the Army and Air Force 
Mississippi National Guard 
The Adjutant General's Office 
Post Office Box 5027
Jackson, Mississippi 39296-5027  

3.  Arrange to have the veteran's file 
reviewed by a board of two psychiatrists 
to determine whether schizophrenia had 
onset in service during the period from 
December 1990 to May 1991, or whether 
schizophrenia resulted in occupational 
and social impairment due to mild or 
transient symptoms that decreased 
efficiency and the ability to perform 
tasks only during periods of significant 
stress, during the one year following 
separation from service, that is, from 
May 1991 to May 1992.  The examiners are 
asked to comment of the following: 

a.  What is the clinical 
significance of the incident in 
February 1991 when the veteran was 
hit in the face by a NCO?

b.  What is the clinical 
significance of the veteran's 
failure at college studies in the 
fall of 1991?  

c.  What are the objective signs or 
symptoms, if any, of the onset of 
schizophrenia during either the 
period from December 1990 to May 
1991 or from May 1991 to May 1992? 



4.  After the above development is 
completed, adjudicate the claim on the 
merits, considering all the evidence of 
record.  If the benefit sought is denied, 
prepare a supplemental statement of the 
case and return the case to the Board

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).







 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



